Beasley, Judge.
Defendant was indicted for trafficking in marijuana OCGA § 16-13-31 (c) and convicted for possession with intent to distribute marijuana, OCGA § 16-13-30 (j) (1). Defendant appealed directly, without filing a motion for new trial. His appointed counsel filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), which motion was granted. Having determined that the grounds raised by counsel are without merit and no points of error having been asserted by appellant after his having an opportunity to do so, the judgment of the trial court must be upheld.

Judgment affirmed.


Benham, J., concurs. Deen, P. J., concurs in the judgment only.